DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of recombinant polypeptide ADCC-StrMos.B.1+1.1.DELTA.11gp120 (SEQ ID NO: 12), or a nucleic acid encoding said recombinant polypeptide in the reply filed on April 18, 2022 is acknowledged.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Specification
The specification is objected to for failing to adhere to the requirements of the sequence rules, see paragraphs [0093, 0105], the sequences following paragraphs [0180, 0182-0186] , and the drawings in instant published disclosure, USPgPub 2021/0139544.  Applicant must append SEQ ID NOs. to all mentions of specific sequences comprising four or more amino acids and ten or more nucleic acids in the specification.  When a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either on the drawing itself or in the Brief Description of the Drawings.  Applicant is required to append a SEQ ID NO. to any sequence applicable to the rule.  See 37 CFR § 1.821 (a)-(d) and MPEP § 2422.  Appropriate correction is required.
Claim Objections
	Claims 7-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim--. Claim 7 is objected to because a multiple dependent claim should refer to other claims in the alternative only, affecting claim 8. Claims 9-11 are objected to because a claim cannot depend from any other multiple dependent claim, affecting claims 12-14.
	Claim 15 is objected to for lacking a period at the end.
Allowable Subject Matter
Claims 1, 2, and 15-19 are allowed. The prior art does not teach or suggest SEQ ID NOs: 12 or 13.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648